Citation Nr: 1747069	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	David Flanagan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is of record.

In August 2014, the Board remanded these matters to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further development, the AOJ continued the denial of each claim (as reflected in the February 2015 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

In a July 2015 decision, the Board denied service connection for hypertension and remanded the claim for coronary artery disease for further development.  After accomplishing further development, the RO continued the denial of the claim (as reflected in the November 2015 SSOC and returned this matter to the Board for further appellate consideration.

The Veteran appealed the Board's July 2015 decision denying the Veteran's service connection claim for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Partial Remand (Joint Motion).  In a February 2017 Order, the Court granted the motion, vacated the portion of the Board's July 2015 decision that denied service connection for hypertension, and remanded the matter to the Board for action consistent with the Joint Motion.

The Board denied the Veteran's coronary artery claim in an April 2016 decision.  The Veteran appealed the Board's April 2016 decision denying the Veteran's service connection claim for coronary artery disease to the Court.  In a March 2017 Order, the Court granted the March 2017 Joint Motion for Remand, vacated the April 2016 Board decision and remanded the matter to the Board for action consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2017 Joint Motion stated that a remand is warranted for the Board to comply with its August 2014 Board decision.  In this regard, the Joint Motion noted that the Board remanded the service connection claim for hypertension to obtain a medical opinion and the Board requested in pertinent part that "[t]he examiner is also asked to address the November 2012 letter from DR. C.S., which contends that the failure of the military to adequately treat the Veteran's hypertension in service equates to aggravation of the disorder, which caused his more serious complications later on."  The Court determined that the January 2015 examination report did not provide this part of the opinion.  Although the examiner listed the contents of the November 2012 medical opinion, there was no analysis of such opinion.  The Court concluded that a remand was warranted for compliance with such remand.  See Stegall V. West, 11 Vet. App. 268, 271 (1998) (the Board errs when it fails to ensure compliance with the terms of a remand).  In light of the foregoing, the Board finds that remand for another medical opinion that addresses all of the issues raised in the August 2014 Board remand is necessary prior to adjudicating the service connection claim for hypertension.

The February 2017 Joint Motion also noted that in a May 2007 statement, the Veteran referred to a missing document that was associated with a Report of Medical Examination dated in January 1966 and pertained to his blood pressure.  Specifically, the report states that there is a "letter received from Private Doctor pertaining to ulcer; ?BP.  Resulted in 2T profile.  See attached letter."  The Joint Motion explained that the Board has not addressed the missing record and given such, upon remand, the Board must ensure that its duty to assist is satisfied as to securing relevant evidence adequately identified by the Veteran or providing the Veteran with sufficient notice of its unavailability.  Accordingly, the Board concludes that a remand is necessary to attempt to obtain the missing record.  

Furthermore, all outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

As the service connection claim for coronary artery disease is claimed as secondary to hypertension, the Board finds this claim is inextricably intertwined with the service connection claim for hypertension.  As such, the Board will defer action on the issue of entitlement to service connection for coronary artery disease until after completion of the actions requested below, and the issue of entitlement to service for hypertension has been readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any private treatment records with respect to the claims on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2.  Obtain and associate with the claims file any outstanding VA treatment records.  All efforts should be documented and appropriate procedures followed.

3.  Contact the appropriate repositories, in an effort to obtain a copy of the letter from the Veteran's private physician regarding the Veteran's blood pressure that was referenced in the January 1966 entrance examination.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain this document, the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific record the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain the record; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

4.  After completing the foregoing and associating any outstanding evidence with the claims file, arrange to obtain a VA medical opinion for the Veteran's service connection claim for hypertension from a qualified physician.  

The electronic claims file, including a copy of this remand, must be made available to and reviewed by the physician in conjunction with the medical opinion.  The report must reflect that such a review was conducted.

After a review of the electronic claims file, the examiner is asked to prepare a medical opinion that addresses the following:

Did the Veteran's hypertension, which is noted on his January 1966 entrance examination, undergo an increase in severity during active military service?  If so, was the increase due to the natural progression of the disability?

As part of the medical opinion, the examiner is asked to discuss the November 2012 letter from Dr. C.S., which contends that the failure of the military to adequately treat the Veteran's hypertension in service equates to aggravation of the disorder, which caused his more serious complications later on.  

The examiner should explain the reasoning for his or her opinion(s) including a description of the evidence relied upon and rejected in reaching the opinion(s).

4.  Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a SSOC and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the appeal should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



